MEMORANDUM **
Rosa Maria Casarrubias and Francisco Javier Casarrubias Zamora, wife and husband and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo legal and constitutional issues, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we deny the petition for review.
Petitioners’ contention that the qualifying relative requirement for cancellation of removal violates equal protection is foreclosed by Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.2008) (per cu-riam).
We reject petitioners’ contention that review of their appeal by a single member of the BIA violated due process or their statutory right to an administrative appeal. See Jiang v. Gonzales, 425 F.3d 649, 654 (9th Cir.2005) (rejecting statutory challenge to single-member affirmance); Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003) (rejecting due process challenge).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.